BORJA, Justice
(Concurring):
I concur with the judgment of' the majority. I, also, concur in the analysis of the issues, except the issue of whether there is a compelling government interest.
It is my opinion that the statute in question violates our due process provision because the criteria used to involuntarily commit an individual temporarily is unconstitutionally vague and overly broad. I would adopt the test noted in Stamus v. Leonhardt, 414 F.Supp. 439, 451 (S.D. Iowa 1976) for invalidating a statute because it is vague and overly broad. That test is:
A statute may be invalidated as impermissibly vague as a result of one or both of the following deficiencies . . . (1) failure to give fair warning of the conduct proscribed by law, and (2) absence of standards restricting the discretion of governmental authorities or courts who apply the law.
(Citations omitted.) See Commonwealth v. Bergonia, No. 91-001 (N.M.I. Mar. 19, 1992); Commonwealth v. Kaipat, No. 90-059 (N.M.I. Oct. 21, 1991) (both cases state the first part of the test in criminal proceedings).
I do not think the statute violates due process of law because there is no compelling commonwealth interest. The Commonwealth has a legitimate and compelling interest in being able to determine if a person is mentally ill, in need of care and treatment. The majority acknowledges this at pages 12-13 of their opinion.
Due process of law requires that statutes that deprive individuals of their liberty be drawn as narrowly as possible. This is necessary to protect against any unnecessary deprivation of *77liberty. The criteria used in 3 CMC § 2513 in permitting a temporary involuntary commitment is too broad and vague. Not enough guidance exists to properly guide the Commonwealth in a commitment proceeding. Some of the constitutionally defective language of the statute includes the following:
1. The statute allows any doctor or medical practitioner licensed to practice in the Commonwealth to testify in the commitment proceeding. The statute does not state that such doctor or medical practitioner must be one who is competent in diagnosing and treating mental illnesses. This gives too much discretion to the Commonwealth.
2. Allowing persons without proper qualifications, like a nurse, health aide, or nurse's aide, to testify in a commitment proceeding is not an adequate safeguard against an unnecessary deprivation of liberty. This gives too much discretion to the Commonwealth.
3. The words "public welfare ... demands the commitment" leave too much to the discretion of the judge to deprive an individual of his or her liberty.
4. The words "interest of the person demands the commitment" also leave too much to the discretion of the judge to deprive an individual of his or her liberty.
5. As a last example, the statute permits an extension of the temporary 30 day commitment without specific and narrowly drawn guidelines. There is too much discretion on the Commonwealth.
The legislature must enact a statute that is narrowly drawn to *78adequately provide guidance to the Commonwealth in temporary involuntary commitment proceedings. I agree with the majority that, at a minimum, the statute must provide that the person to be involuntarily committed must be mentally ill and poses a serious threat of substantial harm to himself or herself, or to others. This test, however, is not to determine whether there is a compelling Commonwealth interest. This test is to be used as the criteria in promoting the Commonwealth's legitimate and compelling interest in the care and treatment of mentally ill persons.
Jesus C. Borja Justice